United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2082
                         ___________________________

                               Shane William Johnson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Unknown Grisham, C/O; Unknown Shultz, Lt. of Jail; Unknown Kelly, Nurse

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 16, 2020
                             Filed: October 20, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Shane Johnson appeals the preservice dismissal of his complaint as frivolous
pursuant to 28 U.S.C. § 1915(e)(2). This court previously affirmed the dismissal of
Johnson’s claims against Lieutenant Schultz and Nurse Kelley. After careful review
of the remaining claims against Correctional Officer Grisham, we cannot say, at this
stage of the proceedings, that the allegations against Grisham have no arguable basis
in law or fact. See Neitzke v. Williams, 490 U.S. 319, 328 (1989). Accordingly, we
reverse the preservice dismissal of the claims against Grisham, and remand to the
district court for issuance of service of process against Grisham, resolution of the
motion to compel and for further proceedings as appropriate.
                        ______________________________




                                        -2-